AQ-93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Western District of Missouri
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No, 19-SW-00086-JTM
A grey, "molle" style backpack, with a pair of "Spyder" }
brand black gloves attached to them, )
located in the Western District of Missouri )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Missouri
(identify the person or describe the property to be searched and give its location):

A grey, "molle" style backpack, with a pair of "Spyder" brand black gloves attached to them, hereafter referred to as Subject Backpack.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
controlled substances, including by not limited to heroin, drug paraphernalia, drug ledgers, cellular telephones, firearms, and United
States currency. .

YOU ARE COMMANDED to execute this warrant on or before March 27, 2019 (nat to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. OVat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the

property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Honorabie John T. Maughmer
(United States Magistrate Judge)

4 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C. -
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for _—_— days (not toexceed3Q) (0 until, the facts OE er spgtitic lh?
Date and time issued: 03/18/2019 11:24 am

 

 

 

 

bray — 's signal
City and state: Kansas City, Missouri l., L. John T. Maughmer, 7S. Magistrate Judge
Printed name and title

 

Case 4:19-sw-00086-JTM Document 3 Filed 05/03/19 Page 1 of 2

 
AO 93 (Rev, 11/13) Search and Seizure Warrant (Page 2)

 

Return

Case No.: D: time warrant ted; Copy of warrant and inventory left with:
19-SW.00086-JTM 2h y, 19 ;0° 3am DEM “po erty Gn of Edler Oni-

Inventory made in the presence of : Portas c Pei nls ct Zz Mithelu Mordy Ke

 

 

 

 

 

Inventory of the property taken and name of any person(s) seized:
~ pair rif ghey clipped hy sackpact ~prtas of paper wiphan
_ thi rr ah Y daialin. . num be f

_ Bic of socks . hand wattta lg -ffte

p
— magnifying g/ats _ H phone
magnifying fai tbiavet

_ Ag arttt prghte . sa

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

pac: SH 8G peninctin tothe

Executing officer's signature

Senne WJallr, CA

Printed name and title

 

 

 

whoo” Rhus

Case 4:19-sw-00086-JTM Document 3 Filed 05/03/19 Page 2 of 2

 
